•           •           •     
  •          •         •




MEMORANDUM OPINION
 
No. 04-10-00200-CR

IN RE Latoya MAYBERRY

Original Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Phylis J. Speedlin, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: March 31, 2010 

PETITION FOR WRIT OF PROHIBITION DENIED
            On March 9, 2010, relator Latoya Mayberry filed a petition for writ of prohibition.  This
court’s authority to issue writs of prohibition is limited to those necessary to enforce our jurisdiction.
See Tex. Gov’t Code Ann. § 22.221(a) (Vernon 2004); In re Garza, 153 S.W.3d 97, 103 (Tex.
App.—San Antonio 2004, orig. proceeding).  Relator has not established the writ she seeks is
necessary to enforce this court’s jurisdiction.  
            In addition, relator’s petition does not meet the requirements of the Texas Rules of Appellate
Procedure.  Specifically, the petition does not include a table of contents, an index of authorities, or
a certification indicating “[t]he person filing the petition [has] certif[ied] that he or she has reviewed
the petition and concluded that every factual statement in the petition is supported by competent
evidence included in the appendix or record.”  See Tex. R. App. P. 52.3 (b)-(c), (j).  Accordingly, the
petition is denied.  Tex. R. App. P. 52.8(a).   
PER CURIAM
DO NOT PUBLISH